 1                                                        The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        No. CR16-80 RSM
11
                              Plaintiff,
                                                       ORDER EXTENDING TIME TO
12
                         v.                            RESPOND TO DEFENDANT’S
13                                                     MOTION TO SUPPRESS FRUITS OF
      CHARLES TAESUNG PAK,
                                                       WARRANTLESS SEIZURE
14
                              Defendant.
15
16
17         THE COURT, having received and reviewed the unopposed Motion for Extension
18 of Time to Respond to Defendant’s Motion to Suppress Fruits of Warrantless Seizure,
19 and based on all the records and files in this matter, and good cause appearing,
20 / / /
21 / / /
22
23
24
25
26
27
28
     United States v. Pak / CR16-80 RSM                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     Order Extending Time - 1
                                                                              SEATTLE, WA 98101
                                                                                (206) 553-7970
 1         IT IS HEREBY ORDERED that the Motion for Extension of Time to Respond to
 2 Defendant’s Motion to Suppress Fruits of Warrantless Seizure is GRANTED. The
 3 Government’s response to the Defendant’s Motion is due October 24, 2019.
 4         The Court further orders that Defendant’s Motion to Suppress (Dkt #52) shall be
 5 re-noted to November 1, 2019.
 6
 7         DATED this 15th day of October, 2019.
 8
 9
10
11
12
                                            A
                                            RICARDO S. MARTINEZ
13                                          UNITED STATES DISTRICT JUDGE

14
15
16
17
18 Presented by:
19 /s/ Erin H. Becker
20 ERIN H. BECKER
   Assistant United States Attorney
21
22
23
24
25
26
27
28
     United States v. Pak / CR16-80 RSM                                 UNITED STATES ATTORNEY
                                                                       700 STEWART STREET, SUITE 5220
     Order Extending Time - 2
                                                                             SEATTLE, WA 98101
                                                                               (206) 553-7970
